         Case 1:19-mj-00305-RMM Document 1-1 Filed 12/09/19 Page 1 of 1



                                      STATEMENT OF FACTS

       On Sunday, December 8, 2019 at approximately 6:00 p.m. hours, members of the Metropolitan
Police Department (MPD) Gun Recovery Unit (“GRU”) were on patrol in the 500 block of H Street
Southeast in Washington, D.C. Officers observed a white Infiniti G35X, bearing DC tags GD9778 with
dark window tint parked on the street idling in front of a liquor store with no driver in the driver’s seat.

         At that time, officers activated the emergency equipment to conduct a traffic stop on the white
Infiniti. When officers approached the vehicle, they observed that it was occupied three times with a
front passenger, a rear left passenger (Defendant Simmons) and a child in the rear right passenger seat.
Moments later, the driver of the vehicle (W1) exited the liquor store claiming the vehicle belonged to
him. Officers asked W1 referring to his vehicle, “you got any guns in there?” W1 stated “go ahead,
you can check the car”.

        Once W1 gave consent for officers to search his vehicle, Defendant Simmons, later identified
as Tamar Simmons, immediately said to the officers “don’t open this door”. Officers then asked
Defendant Simmons to open the door. When Defendant Simmons ignored Officer’s verbal request,
officers opened the door and Defendant Simmons exited the vehicle. Officers asked Defendant
Simmons, “no firearms right? You don’t mind if I check?” to which Defendant Simmons replied “go
ahead, no firearms.” Defendant Simmons then lifted his inner jacket up toward his chest as if to distract
officers from his waistband area. An officer then began to pat down Defendant Simmons and felt a
hard object in the front of his waistband which the officer believed to be a handgun. A firearm was
recovered from the waistband of Defendant Simmons. Defendant Simmons was placed under arrest.

         The firearm recovered is a Ravens Arms Industry, model MP25, .25 caliber firearm with a
serial number of 1135438. At the time it was recovered, it was loaded with one (1) round in the
unknown capacity magazine and no round in the chamber. There are no firearms manufacturers in the
District of Columbia.

        A WALES/NCIC query was conducted which revealed that Defendant Simmons does not have
a license to carry a firearm in the District of Columbia. A criminal history check of Defendant Simmons
was conducted on the scene revealed that he was previously convicted of two felonies in the Upper
Marlboro Maryland Seventh Judicial Circuit Court for two counts of Conspiracy to Commit First
Degree Burglary, case number CT121707A. These crimes are punishable by more than one year.


                                                 _________________________________
                                                 DETECTIVE KIRK DEL PO
                                                 METROPOLITAN POLICE DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF DECEMBER, 2019.


                                                          ___________________________________
                                                          ROBIN M. MERIWEATHER
                                                          U.S. MAGISTRATE JUDGE
